United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-2978
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Nebraska.
Dean Thomas Tulley,                      *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                            Submitted: January 29, 1999
                                Filed: April 5, 1999
                                    ___________

Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.

       While Dean Thomas Tulley was serving the supervised release portion of a
sentence imposed on him by the district court1 for a fraud offense, the court revoked
Tulley&s supervised release based on his admission to violating several supervised
release conditions--including leaving his known address without notifying his probation
officer, and remaining a fugitive for almost three years. The court sentenced Tulley
above the 8-14 month imprisonment range suggested under U.S. Sentencing Guidelines


      1
       The Honorable William G. Cambridge, Chief Judge, United States District
Court for the District of Nebraska.
Manual § 7B1.4(a), p.s. (1998), to 24 months imprisonment and no further period of
supervised release. Tulley now challenges his revocation sentence, and we affirm.

       After a thorough review of the record, we reject Tulley&s argument that the
district court failed to consider the applicable policy statements in Chapter 7 and the
sentencing factors in 18 U.S.C. § 3553(a). We also conclude the district court did not
abuse its discretion in imposing the 24-month prison term. See 18 U.S.C. § 3583(e)(3);
United States v. Grimes, 54 F.3d 489, 492 (8th Cir. 1995) (standard of review); United
States v. Carr, 66 F.3d 981, 983 (8th Cir. 1995) (per curiam) (Chapter 7 Guidelines are
advisory and nonbinding; district court may depart from revocation imprisonment range
when, in its considered discretion, such departure is warranted). We further reject
Tulley&s argument that the revocation imprisonment sentence was unreasonable because
it exceeded his original sentence. See United States v. Smeathers, 930 F.2d 18, 19 (8th
Cir. 1991) (per curiam).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-